DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 06/07/2022 has been entered. Claims 1-20 remain pending in the application. 
Applicant’s amendments to the claims have overcome the rejections under 35 USC 112(b) as previously set forth in the Non-Final Office Action mailed on 04/08/2022.  
Applicant’s amendments to the claims have overcome the rejections under 35 USC 102 as previously set forth in the Non-Final Office Action mailed 04/08/2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al (WO 2015/1623912) (Nishimura) in view of Yamamoto et al (US 2006/0147747) (Yamamoto).

In reference to claims 1-2, 4-7, 11-13, 16-18 and 20, Nishimura teaches organic electroluminescent device with a structure comprising an anode, a cathode, a hole transport layer, a hole injection layer, an emitting layer, an electron transport layer, an electron injection layer (Nishimura [0011]) for example a  device of example 11 with the following structure: ITO (130) / HI (10) / HT-10 (90) / BH2: BD2 (25) (4%) / ET-2 (25) / ET-3 (10) / LiF (1) / Al (80 ) (Table 3; [0099]-[0102]) wherein HT-10, BH2, and BD2 are the materials as shown below ([0085]-[0088]). 

    PNG
    media_image1.png
    117
    117
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    132
    135
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    144
    213
    media_image3.png
    Greyscale

Nishimura teaches that the electron transport material transport materials are not limited (Nishimura [0011]) and teaches in general that substances having a high electron transport property are used including benzimidazole derivatives (Nishimura [0080]). Nishimura does not expressly teach that the benzimidazole is one of the instantly claimed materials of claim 6.

With respect to the difference, Yamamoto teaches in analogous art, compound 9-1 as shown below (Yamamoto p-22) as an example of a benzimidazole electron transport material (Yamamoto [0056]) of an organic EL device and further teaches that hits use achieves elevated luminance and current efficiency (Yamamoto [0055]).  

    PNG
    media_image4.png
    60
    560
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    97
    550
    media_image5.png
    Greyscale


In light of the motivation of using the compound 9-1 of Yamamoto as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the benzimidazole electron transport material of Yamamoto as in the electron transport layer of Nishimura as described by Yamamoto in order to achieve improved luminance and current efficiency and thereby arrive at the claimed invention. 
For Claim 1: Reads the ITO layer reads on the first electrode, the BH2:BD2 layer reads on the light emitting layer, the Al layer reads on the second electrode, the layer comprising HT-10 reads on a first organic material layer including a compound of formula 1, HT-1 reads on a compound of formula 1 wherein R1 to R4 are each phenyl, L1 is phenylene, L2 and L3 are each a direct bond, Ar1 is dibenzofuran, R11 to R14 are each hydrogen, the electron transport layer comprising a compound of formula 9-1 reads on a second organic material layer including a compound of formula 2, 9-1 reads on formula 2 wherein R15 and R16 are each hydrogen, R5 is phenyl, L4 is phenylene and L5 is a direct bond and Ar2 is phenyl.. 
For Claim 2: Reads on chemical formula 1-4. 
For Claim 4: Reads on wherein L1 and L4 are each phenylene and L2, L3, and L5 are each a direct bond. 
For Claim 5: Reads on the compound on page 11 of the claims, column 1, row 6 
    PNG
    media_image6.png
    78
    111
    media_image6.png
    Greyscale
. 
For Claim 6: Reads on the compound on page 15 of the claims, column 1, row 1. 
For Claim 7: Reads on wherein the ITO electrode is a positive electrode and the Al electrode is a negative electrode. 
For Claim 11: Reads on wherein the light emitting layer includes a compound of chemical formula 3, the compound BD2 reads on the chemical formula 3 wherein r is 2, Ar3 is pyrene, each L6 is a direct bond, each X1 is phenyl, and each X2 is a substituted dibenzofuran. 
For Claim 12 and 17: Reads on wherein Ar3 is pyrene, L6 is a single bond, r is 2, X1 is an unsubstituted C6 aryl group, X2 is a C12 aryl group substituted with an alkyl group. 
For Claim 13 and 16: Reads on wherein the light emitting layer comprises a material of formula 4, BH2 reads on the chemical formula 4 wherein X5 is an unsubstituted 1–naphthyl group, X6 is a substituted phenyl, and s1 and s2 are each 0. 
For Claim 18: Reads on the claimed structure.
For Claim 20: Reads on the compound on page 27 of the claims, column 1, row 1.

In reference to claim 3, Nishimura in view of Yamamoto teaches the device as described above for claim 1. Yamamoto further teaches that the group Ar2 can be a quinolinyl group instead of a phenyl group (Yamamoto [0012]). 

Yamamoto discloses the electron transport compound that encompasses the presently claimed compound, including wherein Ar2 is selected as quinoline instead of phenyl. Each of the disclosed substituents from the substituent groups of Yamamoto are considered functionally equivalent and their selection would lead to obvious variants of the electron transport compound.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for Ar2 to provide the compound described above, which is both disclosed by Yamamoto and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
For Claim 3: Reads on a wherein Ar1 is dibenzofuran and Ar2 is quinoline. 

	
In reference to claims 8 and 9, Nishimura in view of Yamamoto teaches the device as described above for claim 1. Nishimura does not, in this context, expressly define the layer as being a ‘hole transporting layer’ or an ‘electron blocking layer’. However, the layer and device of Nishimura are identical to the instantly claimed device in structure and composition. The recitation of an alternative name for a structure does not differentiate it from the prior art. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

In reference to claims 10, Nishimura in view of Yamamoto teaches the device as described above for claim 1. Nishimura does not, in this context, expressly define the layer as being an ‘electron transporting layer’. However, the layer and device of Nishimura are identical to the instantly claimed device in structure and composition. The recitation of an alternative name for a structure does not differentiate it from the prior art. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

In reference to claim 19, the claim further limits the two or more layers, which are optional embodiments of claim 18 (i.e. a single layer or two or more layers) and therefore not required. As such, claim 19 is rejected based on similar reasons to claim 18.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al (WO 20151623912) (Nishimura) in view of Yamamoto et al (US 2006/0147747) (Yamamoto) as applied to claim 13 above, and further in view of Kawamura et al (US 2011/0042660) (Kawamura).

In reference to claims 14-15, Nishimura in view of Yamamoto teaches the device as described above for claim 13. Nishimura in view of Yamamoto does not expressly teach that the host compound is a compound of formula 3 as instantly claimed in claims 14 and 15. 

Nishimura does teach that the host compound is preferably an anthracene derivative. 

With respect to the difference, Kawamura teaches anthracene derivatives as host materials for diamino pyrene dopant compounds such as those used in the device of Nishimura in view of Yamamoto. Kawamura further teaches both EM1-31 as shown below and which is identical to compound BH2 of Nishimura and compound EM1-9 as alternative options for such host materials (Kawamura [0013] [0056]).

    PNG
    media_image7.png
    203
    363
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    165
    370
    media_image8.png
    Greyscale

Kawamura further teaches that such a combination of a host material of EM1-28 or EM1-9 with a diamino pyrene dopant compound gives a device with a short wavelength (e.g. blue light) with high luminous efficiency and a long lifetime (Kawamura [0016]). 

In light of the motivation of using the host compound EM1-9 as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the compound EM1-9 as the host material in the device of Nishimura in view of Yamamoto as described by Kawamura in order to provide a device with a short wavelength, high luminous efficiency and a long lifetime and thereby arrive at the claimed invention. 

Furthermore, the substitution of the host EM1-9 of Kawamura for the host BH2 of Nishimura in view of Yamamoto, absent unexpected results, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application with the predictable result providing a device with a short wavelength, high luminous efficiency and a long lifetime. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (See MPEP § 2143, B).	

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786